DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Min (U.S. Pub. No. 2014/0043306) teaches a display wherein the pixels are arranged in a zig zag arrangement and the pixels are connected to different gate lines but same data line in a first to second column.
Min does not teach the structure of the display panel wherein there are a plurality of divided driving parts and each divided driving pat has a structure that includes first and second connections in a first direction and second direction and spaced apart from one another and first gate line extends in the second direction and connected to the first connection line that is extended in the first direction and a second gate line that is arranged in the second direction similar to the first gate line is spaced apart from the first gate line and connected to the second connection line and then a first pixel in a first pixel column and a first pixel row is connected to the first gate line and a second pixel in the first pixel column and a second pixel row is connected to the second gate line and the second pixel row is spaced apart from the first pixel row in the first direction, Min also does not mention the first connection line and the second connection line correspond to the first pixel column. As mentioned in claims 1 and 30.
Chen (U.S. Pub. No. 2018/0122329) teaches a display device having pixels arranged in rows and columns and each two adjacent pixels are connected to two different data lines, but connected to the same gate lines. Chen does not teach the structure of the display panel wherein there are a plurality of divided driving parts and each divided driving pat has a structure that includes first and second connections in a first direction and second direction and spaced apart from one another and first gate line extends in the second direction and connected to the first connection line that is extended in the first direction and a second gate line that is arranged in the second direction similar to the first gate line is spaced apart from the first gate line and connected to the second connection line and then a first pixel in a first pixel column and a first pixel row is connected to the first gate line and a second pixel in the first pixel column and a second pixel row is connected to the second gate line and the second pixel row is spaced apart from the first pixel row in the first direction, Min also does not mention the first connection line and the second connection line correspond to the first pixel column. As mentioned in claims 1 and 30.
Gao (U.S. Pub. No. 20190004383) teaches yet another pixel arrangement and display panel wherein pixels are arranged in a zig zag pattern in the first to second columns but are connected to the same data line, but different gate lines. Gao does not teach the structure of the display panel wherein there are a plurality of divided driving parts and each divided driving pat has a structure that includes first and second connections in a first direction and second direction and spaced apart from one another and first gate line extends in the second direction and connected to the first connection line that is extended in the first direction and a second gate line that is arranged in the second direction similar to the first gate line is spaced apart from the first gate line and connected to the second connection line and then a first pixel in a first pixel column and a first pixel row is connected to the first gate line and a second pixel in the first pixel column and a second pixel row is connected to the second gate line and the second pixel row is spaced apart from the first pixel row in the first direction, Min also does not mention the first connection line and the second connection line correspond to the first pixel column. As mentioned in claims 1 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U.S. Pub. No. 2020/0152132) teaches a display and pixel arrangement.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691